Case 1:15-cv-07433-LAP Document 1219-45 Filed 07/15/21 Page 1 of 3
Case 1:15-cv-07433-LAP Document 1219-45 Filed 07/15/21 Page 2 of 3
       Case 1:15-cv-07433-LAP Document 1219-45 Filed 07/15/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

I certify that on August 19, 2016, I electronically served this Declaration of
via ECF on the following:

Sigrid S. McCawley                                   Paul G. Cassell
Meredith Schultz                                     383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                       Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200               cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                     J. Stanley Pottinger
Bradley J. Edwards                                   49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS, FISTOS             South Salem, NY 10590
& LEHRMAN, P.L.                                      StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                     /s/ Nicole Simmons
                                                     Nicole Simmons




                                                 3
